Citation Nr: 0430224	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the RO, which denied 
service connection for PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The veteran has been diagnosed with PTSD, but the examiner 
who diagnosed the disorder did not attribute it to any 
particular stressor.  As such, a new VA psychiatric 
examination must be scheduled in order to determine whether 
the veteran in fact suffers from PTSD that is related to a 
specific in-service stressor.  

The RO also should undertake to verify any stressor if it is 
reasonably verifiable.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
detailed information concerning all 
claimed stressor events during his 
service in the Republic of Vietnam.  
Then, the RO should take all indicated 
action to verify the claimed stressor 
events.  

3.  The RO must schedule a VA psychiatric 
examination in order to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder.  With respect to 
PTSD, the examiner should elicit from the 
veteran and record information referable 
to claimed stressor events during his 
service in the Republic of Vietnam.  If 
PTSD is diagnosed, the examiner must 
indicate any specific stressor to which 
such diagnosis is linked.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




